395 U.S. 463 (1969)
McNEIL
v.
UNITED STATES.
No. 1048, Misc.
Supreme Court of United States.
Decided June 9, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Solicitor General Griswold for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Eastern District of Virginia for further consideration in light of McKart v. United States, ante, p. 185.